Citation Nr: 1311302	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-011 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  The propriety of the reduction of the disability rating from 100 percent to 40 percent for residuals, status post treatment for adenocarcinoma of the prostate, effective July 1, 2009. 

2.  Entitlement to a disability rating greater than 40 percent for residuals, status post treatment for adenocarcinoma of the prostate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, that reduced the disability rating for adenocarcinoma of the prostate from 100 percent to 10 percent, effective July 1, 2009. 

During the pendency of this appeal, by rating action dated in January 2013, the RO determined that the Veteran's residuals, status post treatment for adenocarcinoma of the prostate, warranted an increased 40 percent disability rating, effective as of July 1, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Appeal to Board of Veterans' Appeals (VA Form 9), received in January 
2009, the Veteran indicated that he did not want to be scheduled for Board hearing.
Thereafter, in correspondence received by the RO in February 2010, the Veteran indicated that he wished to be scheduled for a video conference hearing.  This request was reiterated by the Veteran's representative in a March 2013 Motion To Remand For Videoconference Hearing.  The Veteran has not yet been scheduled for the requested hearing.  As the Veteran has a right to such a hearing, a remand is warranted so that he may be afforded the requested video conference hearing.  See 38 C.F.R. § 20.700(a) (2012).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a video conference hearing over which a Veterans Law Judge of the Board shall preside.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

